Exhibit INDEMNIFICATION AGREEMENT THIS AGREEMENT (the “Agreement”) is made on this day of May, 2009 between Prestige Brands Holdings, Inc., a Delaware corporation (the “Company”), and [Name] (“Indemnitee”): W I T N E S S E T H: WHEREAS, Indemnitee is a member of the Board of Directors (the “Board”) of the Company and in such capacity performs a valuable service for the Company; and WHEREAS, the Company’s certificate of incorporation authorize the Company to indemnify its officers and directors to the fullest extent authorized by the Delaware General Corporation
